


Exhibit 10.2


GERMAN AMERICAN BANCORP, INC.


LTI Restricted Stock Award Agreement for ________________ ("Participant")


March 16, 2015


German American Bancorp, Inc. (the "Company") is pleased to grant to you an
incentive award pursuant to its Management Long-Term Incentive Plan ("LTI Plan")
award program consisting of (i) certain Service-Based Restricted Shares of the
Company (the "Restricted Stock"), subject to the terms, conditions and
applicable restrictions under the Company's 2009 Long Term Equity Incentive Plan
(the "Plan"), and (ii) rights to receive cash payments and credits ("LTI Cash
Rights") (such Restricted Stock and LTI Cash Rights being referred to as "your
Award"), subject to the terms and condition of this Agreement ("Agreement").
This Agreement and the Restricted Shares granted hereby are subject to the terms
and conditions of the Plan, the terms of which are incorporated herein. Any
capitalized term that is not defined in this Agreement has the meaning described
by the Plan. Please see the Plan and the Plan's prospectus for more information
regarding your rights and obligations under this Agreement.
Please execute this Agreement by signing both copies. Return one copy within
thirty (30) days of its date to Terri Eckerle, Shareholder Relations, German
American Bancorp, Inc., 711 Main Street, Box 810, Jasper, Indiana 47546. Retain
one copy of the Agreement for yourself along with the enclosed Plan.
1.Grant of the Award. The Company hereby grants you, as of the date specified
above (the "Grant Date") an Award consisting of (a) _______ shares of Restricted
Stock, with an aggregate value as of the Grant Date of $ __________ based on the
NASDAQ Official Closing Price of the Shares representing the Restricted Stock on
the last trading day before the Grant Date, and (b) an LTI Cash Right (payable
without interest as set forth in this Agreement) of $ __________. This Award is
granted to you subject to the terms and conditions specified in this Agreement
and the Plan.


2.Vesting of the Award. Subject to earlier forfeiture and cancellation pursuant
to the Plan and this Agreement and possible acceleration as provided by Article
VI of the Plan, your rights to retain the Award (including the Restricted Stock
and the LTI Cash Right) will vest in three equal (or as nearly equal as
possible) annual installments (33 and 1/3 percent at each vesting date), with
the first annual vesting date of the Award deemed to occur as of 12:01 A.M.
Jasper time on the morning of December 5 of the year 2015 and on December 5 of
each of the next two succeeding years (each such date, a "Vesting Date"). The
period during which all or any portion of the Award is not vested shall be
referred to as the Restricted Period. The Compensation/Human Resources Committee
of the Board of Directors of the Company, which administers the Plan (the
"Committee"), shall have the authority, in its sole judgment (which shall be
conclusive and binding) to determine whether the conditions to vesting specified
by this Agreement and the Plan have been satisfied as of any Vesting Date or any
other date, and to determine the exact amount(s) of shares of Restricted Stock
and of the LTI Cash Right payment that is deemed to be vested and/or payable at
any time. The Committee may also waive the provisions of Section 5 or otherwise
shorten the Restricted Period as to any portion or all of the Award, and in
connection with such actions may cause the Award to vest at an earlier date,
whenever the Committee may determine that such action is appropriate by reason
of changes in applicable tax or other laws or accounting principles or
interpretations, or by reason of other changes in circumstances occurring after
the Grant Date.





--------------------------------------------------------------------------------




3.Your Rights in Award before Vesting. Except as otherwise provided in this
Agreement, you shall have all the rights of a holder of Shares in respect of
each of your shares of Restricted Stock that are included in the Award during
the Restricted Period, including, but not limited to, the right to receive all
cash dividends paid on the Restricted Stock that are declared with a record date
on or after the Grant Date and the right to vote the Restricted Stock on all
matters to come for a vote by the holders of the Shares with a record date on or
after the Grant Date. You shall have no right to receive any benefit with
respect to any unvested LTI Cash Right during the Restricted Period.


4.Non-Certificated Nature of Restricted Stock during the Restricted Period. The
Company has directed its registrar and transfer agent (the "Transfer Agent") to
issue the shares of Restricted Stock in your name as of the Grant Date, and to
evidence the issuance of such shares of Restricted Stock to you by crediting the
number of such shares of Restricted Stock to an account that has been
established in your name on the Transfer Agent's books (your "Restricted Stock
Account"). During the Restricted Period, the Company shall have no obligation to
cause a certificate evidencing any of the shares of Restricted Stock (to the
extent not yet vested) to be prepared or delivered. Any cash dividends payable
in respect of the Restricted Stock during the Restricted Period pursuant to
Section 3 shall be paid to you in cash, unless you otherwise direct, in which
event such dividends will be paid to such account as you direct.


5.Forfeiture and Cancellation of the Award in Certain Additional Cases


(a)
Continuing Employment Condition. If your period of continuing employment
("Employment Period") with the Company and its Subsidiaries terminates during
the Restricted Period otherwise than by reason of a Qualifying Circumstance (as
defined below), the then-unvested portion of your Award (including your
Restricted Stock and all associated property and rights, and your LTI Cash
Right) shall be forfeited and cancelled effective as of the last day of your
Employment Period. In the event of any forfeiture or cancellation of any portion
of your Restricted Stock pursuant to this Section 5, such portion of your shares
of Restricted Stock shall be deemed to have been reacquired by the Company and
cancelled effective as of the last day of your Employment Period, and you
therefore shall not have the right to receive any cash dividends or other
distributions with respect to such portion of the Restricted Stock that are
declared with a record date after the Employment Period. If your Employment
Period terminates during the Restricted Period by reason of a Qualifying
Circumstance, your Award will be deemed to be fully earned and vested. In the
event that the vesting of your Award is accelerated as a result of a Qualifying
Circumstance, (i) the Restricted Stock portion of the Award will fully vest as
of the effective date of the Qualifying Circumstance, and (ii) any portion of
such Award that represents your LTI Cash Right will be paid to you (or your
estate, as applicable) within sixty (60) days following the effective date of
the Qualifying Circumstance, but in no event later than March 15 of the year
following such Qualifying Circumstance. The existence or non-existence of a
Qualifying Circumstance, and the existence and effective date of any termination
of your Employment Period, shall, in the event of any uncertainty or dispute, be
determined for all purposes under the Plan and this Agreement by the Committee,
whose judgment on such matters shall be conclusive and binding.



(b)
Qualifying Circumstance. For purposes of this Section 5, a "Qualifying
Circumstance" means, with reference to the termination of your employment with
the Company and all Subsidiaries, one that occurs due to (i) your death or
disability (as determined by any disability policy or program maintained by the
Company), or (ii) such other event or circumstance that the Committee
specifically approves and designates as a Qualifying Circumstance.




16016053.2
- 2 -

--------------------------------------------------------------------------------




(c)
Immediate Vesting Caused by an Extraordinary Event. If an Extraordinary Event
(as defined by Section 6.06(d) of the Plan) occurs during the Restricted Period,
and prior to the date of any forfeiture and cancellation of your Award, then all
of the Vesting Dates of your Award shall be deemed to have been accelerated to
the date of the Extraordinary Event, and your Award (including the Restricted
Stock and the LTI Cash Right) shall be deemed fully non-restricted and
non-forfeitable as of such date. In the event that the vesting of your Award is
accelerated as a result of an Extraordinary Event, any portion of such Award
that represents your LTI Cash Right will be paid to you within thirty (30) days
of the occurrence of such Extraordinary Event.



(d)
Deemed Terminations (In Absence of Any Extraordinary Event). For purposes of
this Section 5, your Employment Period shall be deemed to terminate before the
end of the Restricted Period, even if it does not actually so terminate, if,
before the end of the Restricted Period, and before the occurrence of an
Extraordinary Event (as defined by Section 6.06(d) of the Plan), (i) you give
notice before the end of the Restricted Period to the Company or any of its
Subsidiaries of the termination of your association with them in all capacities
(whether as a director, officer, employee or consultant), (ii) you take any
action before the end of the Restricted Period, such as accepting another
position, that, in the judgment of the Committee, indicates that you plan to
terminate your association with the Company and its Subsidiaries, or (iii) the
Company and/or any of its Subsidiaries gives notice prior to the end of the
Restricted Period to you that your association with them in all capacities
(whether as a director, officer, employee or consultant) is being terminated.
For the avoidance of doubt, Clauses (i), (ii) and (iii) concerning termination
of association shall apply even if your termination of association is planned or
stated not to become effective until after the end of the Restricted Period and
your termination shall be deemed effective for purposes of this Section 5 as of
the date of the notice or action described in Clauses (i), (ii), or (iii).



6.Non-Transferability. Prior to expiration of the Restricted Period, you may not
sell, assign, transfer, pledge or otherwise encumber any of your unvested rights
under the Award, including the unvested portion of the Restricted Stock and of
the LTI Cash Right.


7.Disclaimer of Employment Contract. Nothing contained in this Agreement shall
be construed as an obligation of the Company or any of its Subsidiaries or any
other person to retain you in its employ.


8.Securities Laws. The Company's obligation to issue to you, or to deliver to
you any stock certificates evidencing, Shares hereunder shall, if the Committee
so requests, be conditioned upon the Company's receipt of a representation by
you as to your investment intention, in such form as the Committee shall
determine to be necessary or advisable to comply with the provisions of the
Securities Act of 1933, as amended, or any other federal, state or local
securities legislation. The Company shall not be required to deliver any
certificates for shares under this Agreement or to issue any shares hereunder
prior to (i) the admission of such shares to listing on any stock exchange on
which the Shares may then be listed, and (ii) the completion of such
registration or other qualification of such shares under any state or federal
law, rule or regulation, as the Committee shall determine to be necessary or
advisable.


9.
Code Section 409A.

 
(a)
The parties hereto intend that all benefits and payments to be made to the
Participant hereunder will be provided or paid to him in compliance with all
applicable provisions of Code Section


16016053.2
- 3 -

--------------------------------------------------------------------------------




409A and the regulations issued thereunder, and the rulings, notices and other
guidance issued by the Internal Revenue Service interpreting the same, and this
Agreement shall be construed and administered in accordance with such intent.
The parties also agree that this Agreement may be modified, as reasonably
requested by either party, to the extent necessary to comply with all applicable
requirements of, and to avoid the imposition of any additional tax, interest and
penalties under, Code Section 409A in connection with, the benefits and payments
to be provided or paid to the Participant hereunder. Any such modification shall
maintain the original intent and benefit to the Company and the Participant of
the applicable provision of this Agreement, to the maximum extent possible
without violating Code Section 409A.


(b)
All payments to be made upon a termination of employment under this Agreement
may only be made upon a "separation from service" under Code Section 409A. In no
event may the Participant, directly or indirectly, designate the calendar year
of a payment.



(c)
Any payments hereunder that qualify for the "short-term deferral" exception or
another exception under Code Section 409A shall be paid under the applicable
exception.



(d)
Notwithstanding the foregoing or anything to the contrary contained in any other
provision of this Agreement, if the Participant is a "specified employee" at the
time of his "separation from service" within the meaning of Code Section 409A,
then any payment hereunder designated as being subject to Code Section 409A and
this Subsection shall not be made until the first business day after (i) the
expiration of six (6) months from the date of his separation from service, or
(ii) if earlier, the date of his death (the "Delayed Payment Date"). On the
Delayed Payment Date, there shall be paid to the Participant or, if he has died,
to his estate, in a single cash lump sum, an amount equal to the aggregate
amount of the payments delayed pursuant to the preceding sentence. The term
"specified employee" shall mean any individual who, at any time during the
twelve (12) month period ending on the identification date (as determined by the
Company or its delegate), is a “specified employee” under Code Section 409A, as
determined by the Company (or its delegate). The determination of "specified
employees," including the number and identity of persons considered "specified
employees" and identification date, shall be made by the Company (or its
delegate) in accordance with the provisions of Sections 416(i) and 409A of the
Code.



10.Tax and Other Withholding Obligations. The Company's obligation to pay or
deliver to you the Restricted Stock and the LTI Cash Right payments that
together constitute the Award shall be subject to the Company's compliance with
applicable tax withholding and other required withholding or deductions, if any,
with respect to the compensation realized by you as a result of having received
the Award (including the non-cash compensation income that you may be deemed to
realize for income tax purposes upon the lapsing of the restrictions upon all or
any portion of the Award) including any deductions that may be required under
the Company's employee benefit plans (collectively, the "Withholding"). The
Company intends to satisfy its Withholding with respect to any vesting or other
taxable event with respect to the Award by charging the aggregate amount of the
Withholding against the LTI Cash Right portion of your Award that may at such
time otherwise be payable to you. In the event that the LTI Cash Right portion
of the Award is greater than the aggregate amount of the Withholding, the
Company shall, as soon as practicable following the Vesting Date, pay to you the
excess amount, without interest. In the event that the LTI Cash Right portion of
the Award is less than the aggregate amount of the Withholding, then the Company
(a) shall have the right to adjust subsequent withholdings, and to withhold from
other forms of compensation, in order to cover the deficiency, and/or (b) may
require that you immediately "cover" the amount of such deficiency by (i) paying
such amount to the Company in cash or (ii) by delivering to the Company Shares
with a Fair Market Value

16016053.2
- 4 -

--------------------------------------------------------------------------------




equal to the amount of any such deficiency already owned by you for a period of
at least six (6) months (or such longer or shorter period as may be required to
avoid a charge to earnings for financial accounting purposes).


11.Potential Repayment Obligation. You acknowledge that the values of this Award
(including the number of shares of Restricted Stock specified by this Agreement
and the amount of the LTI Cash Right specified by this Agreement, which is a
function of the Restricted Stock valued as of the Grant Date) have been
determined by the Company under the LTI Plan by reference, in part, to certain
financial and operating metrics of the Company that are reflected by its
financial statements or otherwise reported (publicly or internally) for some or
all of the three years that ended on December 31 immediately prior to the Grant
Date (the "Measurement Period"). You further acknowledge and agree that the
Company shall be entitled to seek to recover from you all or any part of your
Award, including any cash, stock, or other property received by you with respect
to your Award, if and as required by the provisions of (or regulations adopted
or to be adopted under) the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Sarbanes-Oxley Act of 2002, or any other "clawback
requirement" imposed by applicable law or regulation or by the listing standards
of NASDAQ, if the Company is required, regardless of fault (and even if you did
not personally participate or assist in any fault), to restate its financial
statements for any of the three fiscal year(s) included in the Measurement
Period. In addition to any repayment obligation that may be imposed upon you
under the preceding sentence of this Agreement, the Company may also (by written
notice delivered to you at any time on or before the third anniversary of the
Grant Date) (a) cancel any or all of the unvested or unpaid portion of the Award
that has not previously been forfeited or cancelled under this Agreement, and
(b) require that you transfer back to the Company (or repay the Company the
amounts or value of) (x) any Shares or other securities or property or cash
payments previously vested for your account, or delivered or paid to you (or for
your account), under this Agreement in respect of your Award or (y) previously
deemed earned or vested under this Agreement, where, in the sole judgment of the
Committee, you have (1) engaged in intentional misconduct in the performance of
your duties to the Company, (2) been indicted or charged with any criminal
violation, regardless of whether in connection with your duties to the Company
(other than minor traffic violations not involving use of intoxicants or
possession of illegal substances), or (3) violated your duties to the Company
under the Company's Code of Business Conduct in any material respect. Further,
the Committee may also impose additional repayment, recoupment or "clawback"
obligations upon you with respect to all or any portion of the Award, any other
payments of cash, stock, or other property or any other deliveries of securities
made by or on behalf of the Company to you with respect to any component of this
Award (including any payments or deliveries of shareholder dividends or
distributions or other cash or other property in respect of securities
previously credited or delivered to you under this Award), whenever the
Committee may determine that such action is appropriate by reason of applicable
securities, banking, tax or other laws, exchange listing standards, or
accounting principles or interpretations (regardless of whether such laws,
principles or interpretations have been changed since the Grant Date), by reason
of changes in circumstances occurring after the Grant Date, or by reason of the
Committee's subsequent discovery of any error or other miscalculation by the
Committee in its determination of the amount of Award issuable or payable to you
hereunder. The Committee shall have authority, in its sole judgment (which shall
be conclusive and binding upon you), to determine whether you are obligated to
the Company under this Section 11 to return or repay any portion of the Award
previously granted and/or paid or delivered to you, and to determine the exact
amount(s) of any such return or repayment obligation under this Section and the
procedures and currencies for any such return. By accepting this Award, you also
accept the Committee's authority under this Agreement to make final and binding
determinations with respect to all issues pertaining to the existence and
amount(s) of your repayment obligation(s) under this Agreement. If you fail to
satisfy any obligation to the Company established or claimed by the Company
under this Section in full by the due date stated for satisfaction of such
obligation, then you shall also pay to the Company interest on the fair value of
such obligation from such due date until paid in full at a rate of interest
equal to the prevailing national "prime

16016053.2
- 5 -

--------------------------------------------------------------------------------




rate" of interest on such due date plus an amount equal to the reasonable
attorneys' fees incurred by the Company in collecting amounts due from you under
this Section. After shares or payments have been transferred (and/or paid) back
to the Company as may be required pursuant to this Section 11, the Company shall
file such federal and state tax returns or amended returns, amended W-2 forms,
or other tax filings as shall be required of it by applicable law or as
reasonably requested by you with respect to all excess income and FICA taxes
withheld and/or paid by the Company in connection with or attributable to the
such transfers or payments back to the Company.


12.Agreement. By signing this Agreement below as the Participant, you
acknowledge that you have received a copy of the Plan, and that you are familiar
with the terms and provisions of the Plan and the Agreement, and that you accept
their terms. You also acknowledge your agreement (on behalf of yourself and your
estate, including your personal representatives, guardians, executors and heirs)
to accept as binding, conclusive, and final all decisions and interpretations of
the Company's Board of Directors or of the Committee upon any question arising
under the Plan or this Agreement.


 
 
GERMAN AMERICAN BANCORP, INC.
 
 
 
 
 
 
                                     
 
By:                                                             
Participant
 
Mark A Schroeder, Chairman and CEO

































































I/

16016053.2
- 6 -